Citation Nr: 0729248	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-17 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel


INTRODUCTION

The information of record reflects that the appellant was a 
Marine Corps Reservist who had active duty for training from 
November 1955 to November 1961.  The National Personnel 
Records Center (NPRC) has reported that the appellant had 
only periods of active duty for training and no extended 
periods of active duty.  The Department of Veterans Affairs 
(VA) Regional Office in Winston-Salem, North Carolina (RO) 
has verified that the appellant's discharge from service was 
honorable.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the RO.

In August 2005, the appellant submitted additional evidence.  
On the appellant's behalf, his representative submitted a 
waiver of initial RO consideration for that additional 
evidence in September 2007.  See 38 C.F.R. § 20.1304 (2006).


FINDINGS OF FACT

1.  Bilateral hearing loss has not been shown by competent 
medical evidence to be causally related to the appellant's 
active duty for training.

2.  Tinnitus has not been shown by competent medical evidence 
to be causally related to the appellant's active duty for 
training.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active duty for training, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 101(16) and (24), 
1101, 1131, 1133, 1137 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 
3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by active duty 
for training, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 101(16) and (24), 1131 (West 2002); 
38 C.F.R. §§ 3.6, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2006).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the appellant was 
provided notice of the VCAA in April 2003 and August 2003, 
prior to the initial adjudication of his claims in the June 
2004 rating decision at issue.  An additional VCAA letter was 
sent to the appellant in December 2004.

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence that the appellant was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the first three "elements" of 
the notice requirement.  In addition, all three letters 
stated: "It's your responsibility to make sure that we 
receive all requested records that aren't in the possession 
of a Federal department or agency."  (Emphasis in originals).  
This statement satisfies the fourth "element" of the notice 
requirement, in that it informed the appellant that he could 
submit any and all evidence which was pertinent to his 
claims, and not merely that evidence requested by the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must include mention that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the appellant was provided notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to him on these elements, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, i.e., the 
RO, the Board must consider whether the veteran has been 
prejudiced thereby).  Concerning this, since the Board will 
conclude below that the preponderance of the evidence is 
against the appellant's claims for service connection, any 
question about the appropriate disability rating and 
effective date to be assigned is rendered moot.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes private medical records, a VA 
examination report, records from the NPRC, and statements 
from the appellant, his representative, his brother, and his 
ex-wife.  The appellant has not indicated that he has any 
further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The appellant has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2006).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Active duty for training

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) (2006).  
ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 U.S.C.A. § 
101(22) (West 2002); 38 C.F.R. § 3.6(c)(1) (2006).  
Presumptive periods do not apply to ACDUTRA.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
ACDUTRA, or from an injury incurred or aggravated while 
performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 
(West 2002).

Definition of "veteran"

A "veteran" is a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  See 38 
U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2006).

The Court has held that an appellant fails to meet the status 
of "veteran" under 38 U.S.C.A. § 101(24) (West 2002) for 
service during active duty for training during which the 
appellant was not disabled from disease or injury incurred or 
aggravated in the line of duty.  See Paulson v. Brown, 7 Vet. 
App. 466, 469-70 (1995); see also Biggins v. Derwinski, 1 
Vet. App. 474, 478 (1991).

Service connection - in general

A disability may be service-connected if it was incurred or 
aggravated in the line of duty in the active military, naval, 
or air service.  38 U.S.C.A. § 101(16) (West 2002); 38 C.F.R. 
§ 3.1(k) (2006); see 38 U.S.C.A. § 1131 (West 2002) and 38 
C.F.R. § 3.303(a) (2006) (stating basic requirements for 
entitlement to service connection).  An injury is not 
incurred "in the line of duty" if it was the result of the 
veteran's own willful misconduct or was a result of his or 
her abuse of alcohol.  38 C.F.R. § 3.1(m).  A service 
department finding that an injury occurred in the line of 
duty will be binding on the VA unless it is patently 
inconsistent with the requirements of laws administered by 
the VA.  Id.; see Kinnaman v. Principi, 4 Vet. App. 20, 28 
(1993) (Coast Guard determination that veteran's eye disease 
was incurred in the line of duty binding on the VA pursuant 
to regulation).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection for the claimed 
disorders, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence, of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection - hearing loss

For certain chronic disorders, per se, including 
sensorineural hearing loss, service connection may be granted 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1131, 1133, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).  However, this presumption is rebuttable 
by probative evidence to the contrary.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2006).

Analysis

The appellant seeks service connection for bilateral hearing 
loss and tinnitus.  As stated, service connection may be 
granted if three elements are present: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With respect to Hickson element (1), there is competent 
medical evidence that both of the claimed disabilities 
currently exist.  A February 2004 VA audiological examination 
revealed bilateral hearing loss for VA purposes as well as 
tinnitus in both ears.  Hickson element (1) has therefore 
been satisfied for both bilateral hearing loss and tinnitus.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.

A review of the separation examination reveals no evidence of 
hearing loss in either ear.  The record reflects that hearing 
loss was initially identified by audiological evaluations in 
the right ear in 1981 (approximately 20 years after the 
appellant left active duty for training), and in both ears in 
1997 (approximately 36 years after the appellant left active 
duty for training).  Because the medical records do not 
demonstrate that bilateral hearing loss was present until 
decades after service, the statutory presumption pertaining 
to sensorineural hearing loss is not for application in this 
case.  See 38 C.F.R. §§ 3.307, 3.309 (2006).

With regard to tinnitus, service medical records are 
completely negative for any record of this condition - either 
by complaint (of ringing in the ears) or by objective 
clinical diagnosis.  Thus, Hickson element (2) has not been 
satisfied for tinnitus.

With respect to in-service injury, the appellant, who was an 
infantryman and rifleman in the Marine Corps Reserves, has 
stated that he was exposed to loud noise while testing and 
firing numerous different weapons with no ear protection.  
The Board does not doubt that he, or for that matter any 
member of the United States military, would be exposed to 
noise in that capacity.  But this, alone, is not the same as 
actually being injured due to acoustic trauma and having 
resulting chronic disability.  That is to say, the 
appellant's mere participation in weapons testing exercises 
is not necessarily tantamount with injury to his ears caused 
by acoustic trauma.  He and his representative have not 
pointed to any such statutory or regulatory presumption, and 
the Board is aware of none.

Thus, while not necessarily disagreeing that the appellant 
was exposed to loud noise during active duty for training, 
this does not in turn require the Board to accept the notion 
that acoustic trauma and resulting ear damage should be 
conceded - again, especially in the complete absence of any 
objective clinical indications of hearing loss for many years 
after service.  There is no objective evidence that the 
appellant was exposed to hazardous levels of noise in the 
performance of his duties as an infantryman and rifleman.  
Thus, Hickson element (2) has not been satisfied for 
bilateral hearing loss.

In any event, even presuming the appellant had noise exposure 
during his six years of active duty for training in the 
manner alleged, there still must be medical evidence 
etiologically linking his current bilateral hearing loss and 
tinnitus to his military service - and, specifically, to the 
acoustic trauma in question.  As with all questions, this 
must be answered based on evaluation of the entire record.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein (holding that the Board has the duty to 
assess the credibility and weight to be given to the 
evidence).  In this case, the record is devoid of any 
objective evidence of acoustic trauma and/or injury to the 
ears in service.

In essence, the appellant's case rests on his own statements 
that he sustained bilateral ear injury in service.  The Board 
has considered those statements.  However, it is well-
established that the appellant, as a layperson without 
medical training, is not qualified to render medical opinions 
regarding matters such as diagnosis and etiology of disorders 
and disabilities, and his opinion in this respect is entitled 
to no probative weight.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  In addition, to the extent that the appellant is 
contending that he sustained an ear injury in service, his 
recent statements are outweighed by the utterly negative 
service medical records.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran long after the 
fact].

With respect to Hickson element (3), medical nexus, there is 
no competent medical opinion of record linking the 
appellant's current hearing loss and tinnitus to his military 
service.  In fact, the only medical opinion of record on the 
subject is definitively against his claims.  In February 
2004, a VA audiologist concluded: "Without evidence of 
hearing loss during military service, in my opinion, it would 
be speculative to attribute current hearing loss to noise 
exposure during this patient's relatively brief period of 
service."  The audiologist also concluded: "[It is] 
unlikely tinnitus [is] related to noise exposure in service 
as patient reports that it did not begin until [after he 
frequented night clubs in the 1970s,] well after release from 
active duty."

As stated, because the appellant is a layperson, he does not 
have the necessary medical training and/or expertise to give 
probative opinions on the cause of his hearing loss or 
tinnitus, which are the determinative issues.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159(a)(1).  So as it stands, the opinions of the 
VA audiologist are unrefuted and must be accepted in the 
absence of any probative medical evidence to the contrary.

As a result of this analysis, Hickson element (3) requiring a 
medical link to service has not been satisfied for either 
bilateral hearing loss or tinnitus, even assuming that the 
appellant was exposed to acoustic trauma in service.

For these reasons, the preponderance of the evidence is 
against the appellant's claims for service connection for 
bilateral hearing loss and tinnitus.  The benefits sought on 
appeal are accordingly denied, as there is no reasonable 
doubt concerning these claims to resolve in his favor.  38 
C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


